Citation Nr: 1211590	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to July 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving on active duty.

2.  The Veteran subsequently developed diabetes mellitus.  


CONCLUSION OF LAW

It is presumed that the Veteran's diabetes mellitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to that issue. 
Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus type II to a compensable degree any time after such service, diabetes mellitus type II will be service connected even though there is no record of such diseases during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran contends that his ship was docked in Da Nang, Republic of Vietnam, twice while he was stationed on the USS Lang (DE-1060).  Deck logs confirm that the USS Lang was at least twice docked in Da Nang Harbor, and at least once a whaleboat was sent from the ship to the shore with "briefing personnel."  

When the RO requested that the Veteran provide a statement as to whether he stepped on shore in the Republic of Vietnam, the Veteran did not provide a conclusive answer.  In correspondence to VA, dated in February 2009, the Veteran indicated that he did not recall whether he disembarked off his ship when it was docked in Da Nang.  He stated that in addition to it being nearly 40 years prior, his service-connected psychiatric disability causes him memory problems and confusion.  

The Veteran is competent to report his experiences in active service, and the ship's docking in Da Nang has been shown.  Moreover, the Board finds the Veteran to be credible with respect to the possibility that he disembarked from the USS Lang while docked at Da Nang.  Therefore, the Board finds the evidence to be in relative equipoise as to whether the Veteran stepped "in-country" Vietnam.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to herbicides while serving on active duty.  

A review of the medical records shows that the Veteran receives treatment for his diabetes mellitus at the VA Medical Center.  The records adequately show that he has manifested diabetes mellitus to a compensable degree, but there are no treatment records showing a diagnosis of peripheral neuropathy of either the upper or lower extremities.  A January 2008 VA outpatient treatment record notes that the Veteran has been diagnosed as having diabetes mellitus for the past 15 years, and another notes the diagnosis as occurring in 1990.  The Veteran reported no family history of diabetes mellitus.  His father died at age 84 of emphysema and heart disease, and his mother died at age 86 of heart disease and Alzheimer's.  The Veteran has a sister who he reported was healthy.  

In sum, the Board has resolved all reasonable doubt in the Veteran's favor in regards to his exposure to herbicides during his active service and the record confirms that the Veteran thereafter manifested diabetes mellitus to a compensable degree.  Accordingly, service connection is in order for diabetes mellitus.  

ORDER

Service connection for diabetes mellitus is granted.  


REMAND

In light of the decision awarding service connection for diabetes mellitus above, the Board finds that further development is necessary prior to reaching a decision on the Veteran's claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  

The Veteran contends that he has been diagnosed as having peripheral neuropathy of the upper and lower extremities.  The available VA outpatient treatment records, however, are silent as to any treatment for peripheral neuropathy or its associated symptoms in the upper or lower extremities.  The Board notes that the Veteran was first diagnosed as having diabetes mellitus in the early-1990s.  There is indication that he sought private treatment at that time.  He first began VA outpatient treatment in 2007.  It is possible that the Veteran was noted to have peripheral neuropathy during private or VA treatment received prior to 2007.  

The Board finds that the Veteran's claim should be remanded so an attempt can be made to retrieve any outstanding private and VA treatment records related to his diabetes mellitus and claimed peripheral neuropathy.  Additionally, the Veteran has not been afforded a VA examination in conjunction with this claim, and should be scheduled for one to determine whether he has peripheral neuropathy of the upper and lower extremities related to service or his service-connected diabetes mellitus.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  

2.  Then, the RO or the AMC should afford the Veteran an examination by a physician with appropriate expertise to determine the etiology of any peripheral neuropathy present during the period of the claims.  

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on the review of the file and the examination of the Veteran, the examiner should state a medical opinion with respect to any peripheral neuropathy of the upper and/or lower extremities present at any time during the pendency of the claims as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to active service OR was caused or chronically worsened by his service-connected diabetes mellitus.

The physician should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


